Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated February 10, 2022 has been carefully considered, but is non-persuasive. The claims have been amended to overcome the rejections under 35 U.S.C. 112(b) as set forth in the most recent Office Action. Correction of these matters is noted with appreciation.

	Applicant has argued with regard to the drawing objection as not showing the pump station of the hydraulic accumulator arrangement recited in claim 14 that “Applicant contends that the drawing object should be withdrawn because the depiction of the method step of “disabling a pump station of the hydraulic accumulator arrangement in response to an input” is not necessary for the understanding of the subject matter. 35 USC 113 states that the “applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented.”1 The present application provides: 
The inventive method preferably comprises a step of disabling a pump station of the hydraulic accumulator arrangement when a safety stop sequence is being carried out. By preventing the accumulator from being replenished, particularly in the case of the smaller accumulator in the embodiment described above, the pitching speed can be kept below an upper limit.2 


These arguments are non-persuasive. It is respectfully submitted that Applicant is conflating 35 U.S.C. 113 with 37 C.F.R. 1.83(a) to support Applicant’s position, when they are separate requirements. The pump station of the hydraulic accumulator arrangement is a claimed feature, and under 37 CFR 1.83(a), the drawings must show the claimed features. Additionally, the pump station of the hydraulic accumulator arrangement is essential for a proper understanding of the disclosed invention, and any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawings; see MPEP 608.02(d). In order to overcome the drawing objection, the pump station of the hydraulic accumulator arrangement could be shown as a black box arrangement along with an amendment to the specification referring to the pump station by a reference numeral, while avoiding the introduction of new matter.

Response to Amendment
The amendment to the specification dated February 10, 2022, at page 8, has not been entered because it is non-compliant under 37 CFR 1.121(b)(1)(i). The amendment to the specification only refers to page 8 and does not unambiguously identify the location (including line numbers) to replace a paragraph with one or more replacement paragraphs. Note that page 8 of the specification contains much more text than Applicant has shown, and it is unclear if all of  page 8 of the specification is being replaced, or not. The amendment could have been held as 

Specification
The amendment filed October 10, 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
The deletion on page 10 of “It is to be understood, however, that the drawings are designed solely for the purposes of illustration and not a definition of the limits of the invention.”
Applicant is required to cancel the new matter in the reply to this Office Action.

Applicant’s Substitute Specification filed October 10, 2019 has not been entered because it contains this new matter.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pump station of the hydraulic accumulator arrangement (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a safety stop device configured to provide an actuation signal for the redundant safety valves of the safety stop valve arrangements in response to the safety stop input and to provide an actuation signal for the speed-select valves of the safety stop valve arrangements in response to the rotor acceleration input” in claim 10.  The corresponding structure in the specification is safety PLC 10 (page 12, the second paragraph of the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Objections
Claims 1-15 are objected to because of the following informalities: Appropriate correction is required.
In claim 1, line 6, “orifice” should be changed to -- orifice --.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The amendment to claim 6, line 2, which changes “large-orifice restriction nozzles” to “orifice restriction nozzles”, is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original specification and claims are limited to two or more speed select valves V2 and a corresponding number of the relatively larger restriction nozzles N2A, N2B. The scope of presently amended claim 6 also includes two or more speed select valves V2 and a corresponding number of first orifice restriction nozzles N1, which is not supported in the application as originally filed, and therefore there is not possession of the claimed invention encompassed by presently amended claim 6 at the time the application was filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Allowable Subject Matter
Claims 1-5 and 8-15 contain allowable subject matter; the informality in claim 1 should be corrected.

No indication of allowable subject matter is made at this time with regard to claims 6-7, due the rejection under 35 U.S.C. 112(a).

The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior of record alone or in combination discloses the combination of features recited in claim 1 of a first orifice restriction nozzle arranged to determine a first rate of hydraulic fluid flow in response to a safety stop input, and a second relatively larger orifice restriction nozzle arranged to determine a second rate of hydraulic fluid flow in response to a rotor acceleration input, wherein the second rate of fluid flow is faster than the first rate of fluid flow.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christopher Verdier/Primary Examiner, Art Unit 3745